Citation Nr: 1119262	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  02-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for mechanical cervical pain prior to June 20, 2007.

 3.  Entitlement to an evaluation in excess of 30 percent for mechanical cervical pain from June 20, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976, August 1979 to July 1983, and from May 1989 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2001 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A videoconference was held before the undersigned Veterans Law Judge in July 2003; a transcript of which is of record.

The Veteran's claims were remanded by the Board for further development in February 2004, June 2008, and March 2009.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, the Veteran has PTSD that was incurred as a result of his active service.

2.  The Veteran had flexion of the cervical spine to 20 degrees on November 29, 2004.  

3.  Since June 20, 2007, the Veteran does not have unfavorable ankylosis of the entire cervical spine or incapacitating episodes.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).

2.  Effective November 29, 2004, the criteria for an assignment of a rating of 20 percent, and no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for an assignment of rating in excess of 30 percent rating from June 20, 2007 for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in February 2004, October 2004, and July 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, Social Security records, and private medical records.  Additionally, the Veteran was afforded VA examinations in November 2004, June 2007, September 2007, March 2008, and January 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for PTSD

The Veteran alleges that he has PTSD as a result of his active service.  With resolution of the doubt in favor of the Veteran, the Veteran's claim is granted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

According to 38 C.F.R. § 3.304(f) (2010), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, credible supporting evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, then the Veteran's lay testimony alone may be accepted as credible supporting evidence to establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d)-(f). 

38 C.F.R. § 3.304 (f)(3) was recently amended and states that in the case of a noncombat Veteran, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

After a careful review of the evidence of record, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran suffers from PTSD which is linked to an in-service stressor and that service connection is warranted.  

At a Board hearing in July 2003, the Veteran testified as to his stressors.  He stated that he was mugged in service in Germany; in Desert Shield, one of the soldiers began shooting at him and other soldiers; one of his friends had the left side of his face "ripped off"; and a soldier was decapitated by a helicopter rotor blade.  He stated that a physician had diagnosed him with PTSD based on these stressors.   

The Veteran underwent a VA examination in September 2007.  He reported multiple incidents that caused his PTSD.  They include: being mugged during service; witnessing a technician having "his faced ripped off;" witnessing a motor vehicle accident and having to help the victim; seeing a soldier beheaded by a helicopter rotor blade; having a fellow soldier open fire with his M16; being on night patrol and being fired on by his own troops; crossing the Iraq border and being under sniper fire, and being awakened by alarms in Iraq.  

The examiner diagnosed the Veteran with major depressive disorder, recurrent with psychosis; PTSD, delayed onset, chronic; and mood disorder due to chronic pain/migraines with depressive features.  The examiner specifically noted that "based only on [the Veteran's] reporting, he appears to meet the criteria for PTSD."  However, a medical review board in 1992 found that the Veteran was not having any psychiatric symptoms at that time.  The examiner opined that "it is not possible to determine if [the Veteran's] symptoms of PTSD are directly related to his military service."  

In the instant case, there is evidence of a current disability.  Multiple treatment records, including the September 2007 VA examination, shows that the Veteran was diagnosed with DSM-IV PTSD.  The psychiatrist authoring the report indicated that the Axis I diagnosis was PTSD, delayed onset, chronic.  In that regard, the Board notes that the Veteran described several incidents in service that were the source of his stress.  

The Veteran has not alleged and the record has not shown that the Veteran engaged in combat for purposes of 38 C.F.R. § 3.304.  His personnel records reflect that he was an aero scout during service.  While the Veteran's stressors were unable to be confirmed and his account regarding the soldier who was decapitated by a helicopter was determined to have been prior to the Veteran's arrival at that base, applying the new standards of 38 C.F.R. § 3.3.04(f)(3), the Veteran's lay testimony and statements regarding the other stressors satisfy the stressor verification requirement.  In this case, the Veteran has described other stressors that included suffering from fear of enemy attacks such as the sniper fire and incoming fire from his own troops and the Veteran re-experiencing these events in nightmares.  In addition, a psychiatrist has related the Veteran's psychiatric disorder to the experiences the Veteran had while is service.  

In this case the preponderance of the evidence is not against the Veteran's claim and, thus, after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  

Increased rating for a cervical spine disorder

The Veteran was granted service connection for degenerative joint disease of the cervical spine and assigned a noncompensable rating, effective July 8, 1992.  An April 2001 rating decision assigned a 10 percent rating, effective September 25, 2000.  A September 2007 rating decision increased the Veteran's rating to 30 percent, effective June 20, 2007.  The Veteran contends that his cervical spine disorder is more severe than the ratings contemplate and he is deserving of higher ratings.  The Board finds that the Veteran is entitled to a rating of 20 percent, and no higher, effective November 29, 2004.  Therefore, the Veteran's claim is granted to that extent.   

The preponderance of the evidence is against a claim for a rating in excess of 20 percent from November 29, 2004 to June 20, 2007, and in excess of 30 percent from June 20, 2007.  Therefore, the Veteran's claim for an increased rating for a cervical spine disorder is denied for those time periods.    

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Disabilities of the spine, such as degenerative arthritis of the spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The diagnostic criteria pertinent to spinal disabilities in general were codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Code 5242 (2010).  Under these relevant provisions, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Finally, unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86).

The Court has held that when a diagnostic code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran underwent a VA examination in September 2000.  He reported chronic, constant neck pain alternating in severity.  The Veteran's ranges of motion were to 35 degrees of flexion, 20 degrees extension, 55 degrees of right lateral rotation, and 45 degrees of left lateral rotation.  There was pain on extremes of motion and tenderness.  No spasms were noted.  

At a Board hearing in July 2003, the Veteran testified that he experiences constant pain in his neck and his neck occasionally locks on him and he is unable to turn it at all until it "pops."  He stated that this was annoying and extremely painful.    

The Veteran underwent another VA examination in November 2004.  The examination revealed flexion to 20 degrees, extension to 20 degrees, bilateral flexion to 20 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 30 degrees.  There was increased pain but no additional limitation of motion after repetitive use.  X-rays reflected mild to moderate degenerative disc disease and spondylosis from C4-C6.      

At a June 2007 VA examination, the Veteran reported chronic neck and back pain.  He complained of constant dull and sharp pain in the lower and upper cervical area.  The Veteran had constant spasms and stiffness and gets episodes of lock-up where he cannot move his neck.  He also reported popping in his neck.  The Veteran denied incapacitating episodes.  A physical examination revealed flexion to 15 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees and bilateral rotation to 20 degrees, with pain on motion.    

In March 2008, the Veteran was seen for a VA medical examination.  The Veteran reported that his neck pain has gotten progressively worse and he had constant pain.  When asked about incapacitating episodes, the Veteran stated that his physician told him to go to bed whenever he needed to go to bed.  Upon physical examination, the examiner records flexion to 25 degrees, extension to 25 degrees, bilateral rotation to 10 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 20 degrees.
There was pain on motion, but no additional limitation of motion on repetitive use.  The examiner diagnosed mild degenerative disc disease of the C5-C6.  

The Veteran underwent a VA examination in January 2011.  The examiner diagnosed degenerative disc disease of the cervical spine.  The Veteran reported no prescribed bed rest and treatment due to his back, during the prior 12 months.  The examiner noted that the Veteran ambulates with a cane.  His range of motion after repetitive use was flexion to 30 degrees, extension to 25 degrees, bilateral flexion to 20 degrees, right rotation to 30 degrees, and left rotation to 35 degrees.  The examiner noted no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or abnormal weight-bearing.  The examiner diagnosed cervical spondylosis C4-C6 with minimal to moderate functional impairment.  

Pursuant to the Diagnostic Code 5243, to warrant a rating in excess of 10 percent prior to June 20, 2007, the Veteran would need to show flexion less than 30 degrees or the combined range of motion of the cervical spine less than 170 degrees, or muscle spasm, or guarding severe enough to result in an abnormal gait, or incapacitating episodes.  The November 2004 VA examination showed that the Veteran has flexion to 20 degrees.  Therefore, a rating of 20 percent, but no higher, is warranted from November 29, 2004.  

At no point during the periods on appeal, does the record show favorable ankylosis of the cervical spine.  Therefore, a higher rating cannot be assigned on that basis.  Additionally, the record does not show flexion of 15 degrees of less until the June 2007 VA examination and a September 2007 rating decision assigned a 30 percent disability rating at that time. 

To warrant a rating in excess of 30 percent from June 20, 2007, the Veteran would need to show unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  There is no evidence of unfavorable ankylosis in the record.  The Veteran had range of motion, albeit limited, at all VA examinations and in his treatment records.  

Furthermore, while the Veteran testified at the Board hearing that his doctor advised him to rest in bed if he felt the need to rest, that does not constitute an incapacitating episode for purposes of the Schedule.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note (1).   The record does not show any prescribed bed rest by his physicians.  

Because the evidence does not show that the Veteran's symptoms meet the criteria for a higher schedular rating, the Veteran's claims for ratings in excess of 20 percent from November 29, 2004 and in excess of 30 percent since June 20, 2007 are denied.  

The Board has considered the Veteran's statements and testimony regarding his cervical spine disorder.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board finds the Veteran competent to testify as to his symptoms and the Board also finds his testimony credible.  However, the objective medical evidence from the VA examinations is more probative as to whether the symptoms of the Veteran's cervical spine disorder approximate the criteria for a higher rating in accordance with the Schedule.  While the objective evidence shows entitlement to a rating of 20 percent, effective November 29, 2004, the evidence does not show entitlement to higher disability ratings for the Veteran's cervical spine disorder in excess of 20 percent from November 29, 2004 and in excess of 30 percent from June 20, 2007, and therefore the Veteran's claims are denied.  

As a final point, the Board finds that there is no showing that the Veteran's cervical spine disorder reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  The condition is not productive of marked interference with employment that is not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  Thus, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is granted.

A 20 percent rating, but no higher, for a cervical spine disorder from November 29, 2004 is granted.



An increased rating for a cervical spine disorder in excess of 30 percent from June 20, 2007 is denied.



______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


